Citation Nr: 1618103	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  12-18 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to PTSD.

3.  Entitlement to service connection for restless leg syndrome, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to January 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  
 
The Veteran testified before the undersigned Veterans Law Judge at a February 2016 videoconference hearing, and a transcript of this hearing is of record.  


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD related to his active military service by a VA psychiatrist.

2.  The Veteran's obstructive sleep apnea has been permanently aggravated by his service connected PTSD.

3.  The Veteran's restless leg syndrome has been permanently aggravated by his service connection PTSD.





CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The criteria for entitlement to service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).  

3.  The criteria for entitlement to service connection for restless leg syndrome have been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2015).   

PTSD

The Veteran is seeking entitlement to service connection for an acquired psychiatric disability, to include PTSD.  He has attributed his current psychiatric problems to a number of stressful incidents in service.  

Establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor.  See 38 C.F.R. § 3.304(f) (2015).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id.; see also 38 C.F.R. § 4.125(a) (2015).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

Previously, if VA determined either that the veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor was not combat related, the veteran's lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Instead, the record had to contain credible supporting evidence that corroborates the veteran's testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

However, VA has amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied:

First, the veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f).  

Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the veteran's service.  Id.

These revised regulations became effective July 13, 2010, and apply in cases like the Veteran's.  Id.

The Veteran has recounted the following stressors related to his active military service, all of which purportedly took place during the Veteran's deployment to South Korea.  First, the Veteran has alleged that he was harassed by a superior officer, Captain T.  Second, the Veteran has alleged that in the course of his duties as an air crewman, the helicopter he was flying in took off before he was inside and he was forced to hang off one of the skids until he was able to pull himself inside.  Finally, he has recounted that the flight crew he was a part of delivered classified materials to and from the demilitarized zone (DMZ) and routinely came under fire from North Korea.  He has testified that he observed the bullet tracings and was terrified that someday a rocket would be launched that stuck the helicopter in which he rode.  

As the Veteran's first stressor, alleged harassment by Captain T. does not involve actual or threatened death or serious injury, a threat to the physical integrity of the veteran or others, or combat with the enemy, it requires corroboration, which the Veteran has not provided.  However, the Veteran's other reported stressors, hanging from the skid of a helicopter and coming under fire in the DMZ involve actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others.  Additionally, the Veteran has been diagnosed with PTSD by his VA psychiatrist, Dr. G.H., who opined in a February 2016 letter that his PTSD is a direct result of his military service.  Finally, the Veteran's service personnel records list his military occupational specialty as a helicopter repairman and show that he received an aircraft crewman badge.  The RO has also determined that the courier flights to the DMZ the Veteran described participating in did take place.  Therefore the stressors the Veteran described are consistent with his service.  

Based on the above evidence, the Board finds that the Veteran meets the criteria for entitlement to service connection for PTSD under the revised regulations and service connection is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Sleep Disorders

The Veteran is also seeking entitlement to service connection for obstructive sleep apnea and restless leg syndrome.  

Treatment records from Mesilla Valley Sleep Lab document that the Veteran was diagnosed with sleep apnea and severe periodic leg movements in February 2010.

In a letter received by VA in March 2013, the Veteran's treating psychiatrist, Dr. G.H., stated that medical literature has established that "it is more likely than not that PTSD and its treatment can aggravate obstruct [sic] sleep apnea and restless leg syndrome."  She further reported:

[The Veteran] has had multiple trials of treatment due to the nightmares, obstructive sleep apnea, and restless legs.  He continues to have interrupted, unrestful, and un-restorative sleep.  Post-Traumatic Stress, and its treatment continues to wreak havoc.

Based on the above medical opinion, the Board finds that the Veteran's obstructive sleep apnea and restless leg syndrome have been permanently aggravated by his service connected PTSD.  Accordingly entitlement to service connection for these disabilities is warranted on a secondary basis.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for obstructive sleep apnea is granted.

Entitlement to service connection for restless leg syndrome is granted.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


